 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTechnicolor Government Services, Inc.,' SouthDakota Operations and Motion Picture Labora-tory Technicians, Local 780, and InternationalPhotographers of the Motion Picture Industries,Local 666, International Alliance of TheatricalStage Employees and Moving Picture MachineOperators of the United States and Canada,AFL-CIO. Case 18-CA-763816 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 5 May 1983 Administrative Law Judge Rich-ard L. Denison issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order,as modified. 'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Technicolor Government Services, Inc.,South Dakota Operations, Sioux Falls, SouthDakota, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1. Substitute the following for paragraph 2(b)."(b) Offer any bargaining unit employees ad-versely affected by the unilateral changes in wages,working conditions, and other terms and conditionsof employment instituted on or about 13 January1982, immediate and full reinstatement to theirformer status, without prejudice to their seniorityor other rights and privileges previously enjoyed,and make them whole for any loss of earnings theymay have suffered, in the manner set forth in thesection of this Decision entitled 'The Remedy."'2. Substitute the attached notice for that of theadministrative law judge.I We have modified par. 2(b) of the judge's recommended Order inorder to more appropriately remedy the violation found.268 NLRB No. 33APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withMotion Picture Laboratory Technicians, Local 780,and International Photographers of the Motion Pic-ture Industries, Local 666, International Alliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States andCanada, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit below byunilaterally changing the wages, working condi-tions, and other terms and conditions of employ-ment of bargaining unit employees without noticeto and consultation with their Union. The appro-priate unit is:All full-time and regular part-time employeesemployed in the photographic laboratory,product inspection, data management, techni-cal engineering photographic laboratory main-tenance, center services and logistics sections,including plant clericals, employed at the Re-spondent's Sioux Falls, South Dakota facility;excluding employees employed in user servicesoperations, systems development, systems soft-ware, technical engineering computer mainte-nance, technical communications, applications,training and assistance and data analysis sec-tions, office clerical employees, confidentialemployees, guards, assistant supervisors andsupervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL rescind the changes we made in thewages, working conditions, and other terms andconditions of employment of our bargaining unitemployees serving as leadpersons, otherwise knownas "leads," on or about 13 January 1982, withoutnotice to and bargaining with their Union.WE WILL offer those bargaining unit employeesadversely affected by the changes made on orabout 13 January 1982 to leadpersons immediateand full reinstatement to their former status andwill make them whole for any loss of earnings theymay have suffered, including interest, as a result ofour unilateral action described above.258 TECHNICOLOR GOVERNMENT SERVICESWE WILL bargain with Motion Picture Laborato-ry Technicians, Local 780, and International Pho-tographers of the Motion Picture Industries, Local666, International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators ofthe United States and Canada, AFL-CIO, as theexclusive representative of our employees in theabove-appropriate unit with respect to any pro-posed changes in our bargaining unit employees'wages, hours, working conditions, and other termsand conditions of employment.TECHNICOLOR GOVERNMENT SERV-ICES, INC., SOUTH DAKOTA OPER-ATIONSDECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge:This case was heard at Sioux Falls, South Dakota, onDecember 1, 1982, based on an original charge filed bythe Union on March 22, 1982. The complaint, issuedMay 25, 1982, as amended, alleges that TechnicolorGovernment Services, Inc., South Dakota Operations,'the Respondent, violated Section 8(a)(l) and (5) of theAct in that on or about January 1982 the Respondentunilaterally changed the wages, benefits, and conditionsof employment of its leadpersons by abolishing certainleadperson classifications, transferring the work previous-ly performed by leadpersons in the bargaining unit to su-pervisors or other nonunit employees, and by reducingthe wages of leadpersons.The Respondent's answer denies the appropriateness ofthe certified bargaining unit and the allegations of unfairlabor practices alleged in the complaint. Based on theentire record in the case, including my consideration ofthe briefs and observation of the witnesses, I make thefollowingFINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONBased on the allegations of fact in paragraphs 2(a), (b),(c), (d), (e), and 3 of the complaint admitted by the Re-spondent's answer, I find that the Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESThe Respondent provides technical support for theEarth Resources Observation System, which processesdata received from landsat satellites, and reproducescopies of this data and aerial photographs pursuant to acontract with the United States Government, Depart-ment of the Interior.I The name of the Respondent appears as amended at the hearing.As alleged in the complaint and admitted in theanswer, on or about September 21, 1978, a majority ofthe Respondent's employees in the appropriate collec-tive-bargaining unit, through a secret-ballot election con-ducted under the supervision of the Regional Directorfor Region 18 of the National Labor Relations Board,designated and selected the Union as their collective-bar-gaining representative. On October 27, 1978, the Unionwas certified as the exclusive collective-bargaining repre-sentative of the employees in the said unit.2Following the Union's certification the parties enteredinto negotiations to achieve a collective-bargainingagreement. As of the last bargaining session before thehearing in this case, held September 23, 1982, no agree-ment had been reached.For a long time prior to the Union's certification theRespondent has utilized certain of its skilled employees,who occupy classifications within the bargaining unit, asleadpersons, or "leads." For example, Printing Process-ing Specialist B Irene Mildred DeNeui credibly testifiedthat she had worked as a lead since 1974. The recordshows that a "lead" is not a job classification, in theusual usage of the term, but is actually a pay statuswhereby an employee receives an additional 25 cents perhour for the period of time in which he or she assumesan assignment which relieves a supervisor of minor su-pervisory functions, such as training and other day-to-day routine duties required to run the production proc-ess.3According to the credited testimony by Vice Presi-dent and General Manager of South Dakota OperationsJoseph N. Pfliger and Vice President and DepartmentProject Manager Harold Lockwood, as illustrated by Re-spondent's Exhibits 3 through 8, inclusive, leads are ap-pointed pursuant to a memorandum of request and justifi-cation by the supervisor, and a review and approval byPfliger and Lockwood. Respondent's Exhibits 3 through8 consist of memoranda showing approximately 250 des-ignations, removals, and changes of leads which oc-curred in the years 1977 through 1982. Andrew J.Younger, the Union's business manager, agreed in his tes-timony that since the Union has been certified it has beennotified from time to time of the changes which theCompany had made with respect to leads. Nevertheless,Younger explained that the Union had never before pur-2 The certified unit is:All full-time and regular part-time employees employed in thephotographic laboratory, product inspection, data management, tech-nical engineering photographic laboratory maintenance, center serv-ices and logistics sections, including plant clericals. employed at theRespondent's Sioux Falls, South Dakota facility; excluding employ-ees employed in user services operations, systems development, sys-tems software. technical engineering computer maintenance, techni-cal communications, applications, training and assistance and dataanalysis sections, office clerical employees, confidential employees,guards, assistant supervisors and supervisors as defined in the Act.The Respondent continues to maintain the original position it espousedduring the representation proceeding, that the above unit, found to be ap-propriate by the Regional Director in his Decision and Direction of Elec-tion, is not an appropriate unit However, the parties agree that a requestfor review of that unit determination was filed and denied by the BoardI am bound by the Board's decision. The unit is appropriate.3 The Respondent's policy setting forth in detail the responsibilities andduties of leads is contained in a memorandum dated March 20, 1978, inevidence as G.C Exhs 2(a) and (b)259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsued the issue of not being given advance notice and anopportunity to bargain about these matters because pre-vious designations, changes, and removals had not beenconsidered by the Union to be detrimental to the inter-ests of bargaining unit employees, and because there hadbeen no previous complaints concerning this procedure.An examination of Respondent's Exhibits 2 through 8shows that as of the beginning of January 1982 the bar-gaining unit employees serving as leads in the Respond-ent's various department were:DepartmentCenter ServicesData ManagementLogisticsPhoto LabQuality AssuranceEmployeeK. JorgensonGlenda TheelDean TylerMary WeinkeimerDwayne WipfDouglas BrockCharles WentlerIrene DeNeuiDona KaackeKris HigginsScott MeidlEdward PetersJ. PowersLloyd ChristianBonnie KnutesonAnnette McClarenAt the beginning of January 1982, the Respondentdrastically reduced its use of leads. It is undisputed thatthis action was taken solely because of cost reductionsnecessitated by the new contract between the Respond-ent and the U.S. Government. Thus, on January 13,1982, Project Manager Lockwood issued a memorandumto the Respondent's supervisors stating:Concurrently with the beginning of our new con-tract year with the Government, we are asking youto reexamine Administrative Procedure AP-2.7, Re-sponsibilities and Duties of a Lead.The following definition will be followed when as-signing leads (from AP-2.7):"Lead: A Lead is any employee assigned the re-sponsibility of directing the routine work oper-ations to provide supplemental assistance to theSupervisor; to direct the work effort when a su-pervisor is not assigned to a particular shift; or toprovide the necessary operational guidance whenthe Supervisor is absent."In general leads will be appointed only when a su-pervisor is not available.The results envisioned are:1. Employee assignment, counselling and devel-opment will be done exclusively by supervisorsor their assistants.2. Senior operations technicians may still performin that capacity; i.e., helping less senior techni-cians.In compliance with this operational philosophy,please notify Project Management of your proposedlead assignments.Thirteen of the sixteen bargaining unit employeeslisted above who were serving as leads at that time testi-fied that in early Janaury 1982, at various staff meetingsconducted by the Respondent's supervision, they wereinformed of the loss of their lead status pursuant to thenew policy enunciated in Lockwood's memorandum.4As a result of this change these employees now serve asleads only occasionally when their supervisor or assistantsupervisor is absent. They have lost the additional 25cents per hour they formerly received, including holi-days, vacations, and other such periods off the clock,and now receive this wage supplement only on the rareoccasions when they are selected to serve as a lead in theabsence of the supervisor and when actually working onthe clock.The Respondent's severe reductions in the use of leadpay status was brought to the attention of Business Man-ager Younger by Irene DeNeui through a phone call toYounger's office at Cocoa Beach, Florida. It is concededthat Younger had no advance notice whatsoever fromthe Company. Younger called John Burke, the Respond-ent's attorney in Sioux Falls, South Dakota, and inquiredconcerning the matter. Professing no knowledge of thesituation, Burke promised to check with the Respondent,and discuss the situation with Younger at the next nego-tiations session in Florida. At this meeting Burke toldYounger that the Respondent had removed all the leads,not just at Sioux Falls, but throughout the entire Compa-ny. Younger adhered to the position that the Respondenthad no right to remove leads and lead pay without bar-gaining with the Union. The discussion ended withBurke observing that Younger would need to bring thematter up at the next Local bargaining session in SiouxFalls on March 10. At that meeting Younger again raisedthe issue of the reductions of leads. The Company ex-plained that its action had been prompted by the savingsin costs necessitated by the accepted contract bid it hadmade to the Deparment of the Interior. Younger insistedthat the Union had a right to negotiate concerning leads,and requested the restoration of the employees' lost leadstatus with backpay, pending resolution of the issuethrough negotiation. According to Younger, ProjectManager Lockwood refused, stating that the questionwas not negotiable. Lockwood, who agreed that he at-tended the March meeting, testified that he did not re-member any discussion of the subject of leads at thatmeeting. I credit Younger, whose testimony is corrobo-rated by that of the Respondent's vice president and gen-eral manager, Joseph N. Pfliger. Pfliger rememberedYounger protesting the reduction of leads at this session,and requesting that they be reinstated. According to4 Employees Kay Jorgenson, Donna Haacke, and J. Powers did nottestify.260 TECHNICOLOR GOVERNMENT SERVICESPfliger, the Company responded that it believed its ac-tions were appropriate within the prerogative of manage-ment, and it did not intend to reinstate the leads.On March 22, 1982, Younger filed charges on behalfof the Union with Region 8 of the Board alleging thatthe Respondent violated Section 8(a)(1) and (5) of theAct by its action with respect to leads.The final bargaining session prior to the hearing in thismatter took place on September 23, 1982. At this time,Younger again requested the reinstitution of lead statusfor the affected employees with backpay pending settle-ment of the issue by negotiation. Both Younger andPfliger agree that Pfliger answered to the effect that theNLRB hearing was pending on the situation, and, there-fore, the Company really did not care to discuss thetopic of leads.Section 8(d) of the Act defines collective bargaining as"the performance of the mutual obligation of the em-ployer and the representative of the employees to meetat reasonable times and confer in good faith with respectto wages, hours, and other terms and conditions of em-ployment, or the negotiation of an agreement or anyquestion arising thereunder, and the execution of a writ-ten contract incorporating any agreement reached if re-quested by either party ...." Thus, over many years,through constant refinement of the case law by theBoard and the courts, many of the potentional topics forbargaining have come to be catalogued in one of twobroad categories, either mandatory or permissive. Man-datory subjects are those concerning which the respec-tive parties must, on request, bargain, or else risk beingfound to be in violation of Section 8(a)(5) of the Act. Itis virtually axiomatic at this point in time that matters di-rectly affecting employees' wages, hours, and terms andconditions of employment are mandatory subjects forbargaining. In this case it is clear that the employees' lossof lead pay and the elimination of their leadpersonduties, tantamount to a demotion, falls well within thedefined parameters of manadatory subjects for bargain-ing. The fact that in the past the Respondent felt obligat-ed to and did notify the Union, albeit after the fact, ofappointments, changes, and elimination of leads, is a tacitadmission of the existence of this obligation. It is alsowell settled that unilateral changes in wages, hours, andterms and conditions of employment, during a period inwhich an employer is required by law to bargain withthe exclusive collective-bargaining representative of itsemployees, violates Section 8(a)(5) of the Act. NLRB v.Katz, 369 U.S. 736, 747 (1962); NLRB v. C & C PlywoodCorp., 385 U.S. 421 (1967). This general principal gov-erns even when an independent showing of overall sub-jective bad faith is lacking. Likewise, a demonstration ofeconomic expediency, even in good faith, does not re-lieve the obligation. Fleming Mfg. Co., 119 NLRB 452,465 (1957).·However, the Respondent argues that in this instanceit has been relieved of its obligation to bargain. The Re-spondent urges that its collective-bargaining agreementsat other locations, specifically Houston, contain clauseswhich, in effect, give management virtual autonomy withrespect to the appointment, change, and removal ofleads. Likewise, the Respondent cites the case of BoiseCascade Corp., 263 NLRB 480 (1982), as supporting itsposition that its right to unilaterally designate, alter, oreliminate the status of leads is a management prerogative.I disagree. The Respondent overlooks the fact that inboth instances it cites as precedent there was in existencea collective-bargaining agreement with a specific provi-sion permitting the Respondent to act unilaterally. Forthe Respondent to eliminate lead status and lead pay pur-suant to the specific provisions of a contract arrived atthrough collective bargaining with the employees' lawfulrepresentative is one thing, but to unilaterally changeemployees' wages, working conditions, and terms andconditions of employment without affording the Unionany opportunity to bargain whatsoever is quite another.The Respondent also contends that the Union, byvirtue of the fact that it had not previously requestedbargaining concerning leads and had not previouslymade an issue of the many individual lead changes whichoccurred between 1977 and 1982, waived bargainingconcerning this question, or, at least, acquiesced to theRespondent's actions. I also reject this argument. TheBoard has consistently held that for the employer to es-tablish by way of consultation and bargaining, the sur-rounding facts and circumstances must demonstrate thatthe relinguishment of the right is clear and unmistakable.McDonnell Douglas Corp., 224 NLRB 881, 887 (1976);Pepsi-Cola Distributing Co. of Knoxville, Tennessee, 241NLRB 869 (1979). Accordingly, the defense of waiverhas been rejected, absent an explicit waiver, even incases where the collective-bargaining agreement con-tained a management rights' clause which made no spe-cific reference to the area changed, and, further, in cir-cumstances where the contract contained a zipper clause.Latex Industries, 252 NLRB 855, 857-858 (1980). Indeed,there is no contention that the Union explicitly waivedits right to negotiate at Sioux Falls concerning leads.Rather, I am asked to infer such a waiver from clauseswhich exist in other negotiated contracts at other loca-tions coupled with previous inaction on the part of theemployee's representation. This the applicable case lawclearly prohibits me from doing. Moreover, there is noevidence that the Union acquiesced in the Respondent'svirtual wholesale elimination of its leadperson programat Sioux Falls. As Business Manager Younger explained,the set of circumstances which the Union and the em-ployees in the bargaining unit faced in January 1982 wastotally different from those confronting the Union withrespect to leads at any time before. Thus, as Youngerstated, previous individual changes in lead status, al-though many in number, had never posed a threat to thework of the bargaining unit, nor had any employee, priorto DeNeui's phone call in January 1982, ever focused theUnion's attention on the potential problem such changesrepresented. If the Respondent's viewpoint concerningwhat constitutes acquiescence were accepted, a unionwould necessarily have to request bargaining in everyconceivable area in which a potential problem couldarise in order to preserve its right to bargain wheneveran actual problem in that area might arise. The resultwould be a terrible waste in time and resources for bothunions and management. In my view, such reasoning261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlacks merit. Lastly, it is undisputed that the Respondentflatly refused to negotiate with the Union concerning theleadperson issue at both the March and September bar-gaining sessions. I therefore find that the Respondentviolated Section 8(a)(1) and (5) of the Act as alleged inthe complaint.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time employees em-ployed in the photographic laboratory, product inspec-tion, data management, technical engineering photo-graphic laboratory maintenance, center services and lo-gistics sections, including plant clericals, employed at theRespondent's Sioux Falls, South Dakota facility; exclud-ing employees employed in user services operations, sys-tems development, systems software, technical engineer-ing computer maintenance, technical communications,applications, training and assistance and data analysis sec-tions, office clerical employees, confidential employees,guards, assistant supervisors and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4. At all times since October 27, 1978, and continuingto date, the Union has been the representative for thepurpose of collective bargaining of the employees in theunit described above, and by virtue of Section 9(a) of theAct has been, and is now, the exclusive representative ofall employees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.5. By unilaterally changing the wages, working condi-tions, and other terms and conditions of employment ofits bargaining unit employees serving as leadpersons, oth-erwise known as leads, on and after early January 1982,without prior notice to and consultaton with the Union,the Respondent violated Section 8(a)(5) and (1) of theAct.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended thatthe Respondent cease and desist therefrom and take cer-tain affirmative action designated to effectuate the poli-cies of the Act. Having found that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by unilaterallychanging the wages, working conditions, and other termsand conditions of employment of its bargaining unit em-ployees serving as leadpersons, known as leads, on orabout January 13, 1982, and thereafter, without notice toor bargaining with the Union, it will be recommendedthat the Respondent rescind these unilateral changes,and, henceforth, notify and bargain with the Union con-cerning any contemplated changes in the wages, hours,working conditions, and other terms and conditions ofemployment of bargaining unit employees. It will also berecommended that the Respondent restore the status quowhich existed at the time of its unlawful actions by re-scinding its January 1982 curtailment of lead status andpay, as described herein. Accordingly, the Respondentwill be ordered to offer any bargaining unit employeesadversely affected by this action immediate and full rein-statement to their former positions and make them wholefor any loss of earnings they may have suffered, includ-ing interest, in the manner prescribed in F. W WoolworthCo., 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 117 (1977).5The Respondent will also be ordered to post an appro-priate notice.On the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I issue the following recommendedORDER6The Respondent, Technicolor Government Services,Inc., South Dakota Operations, Sioux Falls, SouthDakota, its officers, agents, successors, and assigns, shallI. Cease and desist from(a) Refusing to bargain collectively with Motion Pic-ture Laboratory Technicians, Local 780, and Internation-al Photographers of the Motion Picture Industries, Local666, International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of theUnited States and Canada, AFL-CIO, as the exclusiverepresentative of the employees in the bargaining unitbelow by unilaterally changing the wages, working con-ditions, and other terms and conditions of employment,of its leadperson, otherwise known as leads, withoutnotice to or consultation with the Union. The appropri-ate unit is:All full-time and regular part-time employees em-ployed in the photographic laboratory, product in-spection, data management, technical engineeringphotographic laboratory maintenance, center serv-ices and logistics sections, including plant clericals,employed at the Respondent's Sioux Falls, SouthDakota facility; excluding employees employed inuser services operations, systems development, sys-tems software, technical engineering computermaintenance, tehcnical communications, applica-tions, training and assistance and data analysis sec-tions, office clerical employees, confidential em-ployees, guards, assistant supervisors and supervi-sors as defined in the Act.See generally Isis Plumbing Co., 138 NLRB 716 (1962).6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.262 TECHNICOLOR GOVERNMENT SERVICES(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Rescind the unilateral changes in wages, workingconditions, and other terms and conditions of employ-ment instituted on or about January 13, 1982, with re-spect to its bargaining unit employees serving as leadper-sons, otherwise known as leads.(b) Offer any bargaining unit employees who lost theirstatus as leadpersons, or leads, as a result of the unilateralchanges in wages, working conditions, and other termsand conditions of employment instituted on or about Jan-uary 13, 1982, immediate and full reinstatement to theirformer status, without prejudice to their seniority andother rights and privileges previously enjoyed, and makethem whole for any loss of earnings they may have suf-fered in the manner set forth in the section of this Deci-sion entitled "The Remedy."(c) On request, bargain with the Union with respect toany contemplated changes in wages, hours, working con-ditions, or other terms and conditions of employment ofbargaining unit employees, and if an agreement isreached embody any understanding reached in the signedagreement.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Sioux Falls, South Dakota facility copiesof the attached notice marked "Appendix."7Copies ofthe notice, on forms provided by the Regional Directorfor Region 18, after being signed by an authorized repre-sentative of the Respondent, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."263